The cross petition by the plaintiff Vanderbilt Minerals, LLC, as successor to R.T. Vanderbilt Company, Inc., for certification to appeal from the Appellate Court, 171 Conn.App. 61, 156 A.3d 539 (2017), is granted, limited to the following question:"1. Did the Appellate Court properly interpret occupational disease exclusion clauses in certain insurance policies as precluding coverage for claims of occupational disease, regardless of whether the claimant was employed by the policyholder or by a third party user of the claimant's allegedly harmful product?"McDONALD, J., did not participate in the consideration of or decision on this petition.